                        Case 19-03535-lkg         Doc 4     Filed 06/14/19       Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                                                          In Proceedings
                                                                                                Under Chapter 13
Gary M. Lager and Constance S Lager
                                                                                                BK 18−31706−lkg
                Debtor(s)
Gary M. Lager
Constance S Lager
                                                                                                ADV
                                                                                                19−03535−lkg
                Plaintiff(s),
  vs.
Ditech Financial LLC
                Defendant(s).


                          NOTICE OF DEFAULT ENTITLEMENT
    Since the defendant, Ditech Financial LLC in this case, has not filed an answer or otherwise
defended this action, the plaintiff is entitled to a default and/or default judgment where
appropriate.
    Plaintiff shall take steps within twenty−one (21) days to effect the entry of default judgment in
accordance within Bankruptcy Rule 7055(a) and 7055(b) (1), or the plaintiff's cause of action will
be dismissed for want of prosecution.
Plaintiff to Submit:
Motion for Judgment by Default
and a Proposed Order for Judgment by Default
    and
Request for Entry of Default
and Verified AFFIDAVIT
DATED: June 14, 2019
                                                                                          Donna N Beyersdorfer
                                                                                         CLERK OF THE BANKRUPTCY COURT




__________________________
   An electronic version of the Request for Entry of Default form and the Instructions for Affidavit for Default are
available on the Court's web site at http://www.ilsb.uscourts.gov. See also S.D. Ill. LBR 7055(C).
                    Case 19-03535-lkg      Doc 4    Filed 06/14/19   Page 2 of 2

               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

  NOTICE OF PROCEDURES IN CASES INVOLVING REQUESTS FOR MONETARY
    RELIEF IN COMPLAINTS TO DETERMINE DISCHARGEABILITY OF DEBT
Bankruptcy Rule 4007 provides that a debtor or creditor may file a complaint to determine the
dischargeability of debt pursuant to 11 U.S.C. § 523. While § 523 is concerned specifically with
the question of whether a particular debt is dischargeable or nondischargeable, a complaint
seeking such a determination often includes allegations concerning the debtor's liability for and the
amount of such debt. If the defendant then defaults and the plaintiff seeks entry of default
judgment on the complaint, the question arises whether due process allows for entry of judgment
on the issues of liability and damages in addition to the issue of dischargeability under § 523.
The Court, finding that it has jurisdiction to determine the related questions of liability and
damages in an action to determine dischargeability of debt under § 523, see In re Hallahan, 936
F.2d 1496, 1507−08 (7th Cir. 1991), nevertheless concludes that in order to obtain a default
judgment that includes a determination of liability and damages as well as a finding on the issue of
dischargeability, the plaintiff must comply with the requirements of due process. A party seeking
a default judgment may accomplish this by means of an affidavit containing factual statements of
the amount of damages and liability therefor or, in the alternative, presentation of testimony on
these issues. If the foregoing has been supplied and the complaint is otherwise sufficiently clear to
establish entitlement to the relief sought on the issues of liability and damages, the Court will enter
a default judgment that not only determines the issue of dischargeability of the debt but also
establishes liability and liquidates the debt in question.
